Title: Benjamin Rush to Abigail Adams, 1 July 1799
From: Rush, Benjamin
To: Adams, Abigail


          
            My dear Madam
            Philadelphia July 1st: 1799
          
          In addressing a small publication to the President, I am naturally led to congratulate You upon your recovery from your late tedious indisposition. May you long continue to enjoy your present health, and to add by your kindnesses, to the happiness of all Connected with you.—
          Your Son Thomas calls now & then to see us, but not so Often as we wish. He is fixed in a part of the city which does not promise him immediate success in business. I wish he were situated nearer to market street. Perhaps he has made choice of his present retired Office for the Sake of qualifying himself more fully by previous study for the duties of his profession.— we hear Nothing now of his Attention to the Ladies, so that the President’s fears of his checking his studies, and prospects in life by a premature marriage are Altogether without foundation.— The President I hope has not forgotten

the conversation in the presence of both our sons, to Which the above information alludes. I did not think, nor coincide with him. The sooner our sons marry, After they acquire the means of Subsistence, the better. But I will not debate this matter with our friend, at our present distance. After all that can be said on both Sides the Question, our sons will follow their inclinations.—
          Our City was alarmed a few days ago with reports of several Cases of the bilious fever, for they cannot be yellow fevers, since the laws we have passed to destroy our trade, in Order to present their importation from the West Indies. At present the public mind is more composed. If the disease should revive, I shall whisper in your son’s ear the necessity of flight, for I have acquired so much of General Lee’s rascally Virtue of prudence upon this subject, that I dare not openly advise even my friends to leave the city. A horseshoe upon the sill of a farmer’s door to keep away witches, does not strike my mind as a more degrading proof of the Weakness of the human Understanding, than the present Quarantine laws of the state of Pennsylvania to prevent the importation of the yellow fever, and the cruel treatment they give the men who advise the prevention of it from domestic sources.
          My dear Mrs Rush joins me in most affectionate regards to you & the President. Most of our family are in the Country. Our Eldest son has received his Leiutenant’s Commission in the Navy with great gratitude, and I hope will not dishonour it. He was well on the 25th of may cruising off St Christophers.— We do not expect to see him before October.—
          From my Dr madam / Your sincere friend
          
            Benjn: Rush.
          
        